*1102The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see People v Hawkins, 11 NY3d 484 [2008]) and, in any event, is without merit. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of the crimes charged beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Contrary to the defendant’s contention, the People proved that he was not acting as the agent or mere extension of the buyer (see People v Roche, 45 NY2d 78, 82-83 [1978], cert denied 439 US 958 [1978]; People v Matos, 123 AD2d 330, 331 [1986]). The evidence adduced at trial established that the defendant displayed an independent interest in the sale and his behavior “purposefully affected or furthered the sale of the controlled substance” (People v Martinez, 289 AD2d 259, 259 [2001] [internal quotation marks omitted]; see People v Roche, 45 NY2d at 81; People v Torres, 150 AD2d 816, 816 [1989]).
The defendant’s contention that the failure of tried counsel to preserve a certain contention for appellate review constituted ineffective assistance of counsel is without merit (see People v Phillips, 84 AD3d 1274, 1274-1275 [2011]; People v Greenlee, 70 AD3d 966, 967 [2010]; People v Toberas, 60 AD3d 791, 793 [2009]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Rivera, J.P, Leventhal, Belen and Roman, JJ., concur.